Exhibit 23.2 Exhibit23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Investors Bancorp, Inc.: We consent to the use of our reports dated March 1, 2013, with respect to the consolidated balance sheets of Investors Bancorp, Inc. and subsidiaries (the Company) as of December31, 2012 and 2011, and the related consolidated statements of income, comprehensive income, stockholders’ equity, and cash flows for each of the years in the three-year period ended December 31, 2012 and the effectiveness of internal control over financial reporting as of December31, 2012, incorporated herein by reference. /s/ KPMG Short Hills, New Jersey December 6, 2013
